Dismiss; Opinion Filed March 5, 2020




                                              In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-01173-CV

                               BRAUM'S, INC., Appellant
                                         V.
                               IRMA AGUILAR, Appellee

                  On Appeal from the 101st Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. DC-14-06458

                           MEMORANDUM OPINION
                  Before Justices Partida-Kipness, Nowell, and Evans
                          Opinion by Justice Partida-Kipness
       The parties to this appeal have settled their dispute and have filed, in

accordance with their settlement agreement, a joint motion to vacate the trial court’s

judgment and dismiss the case with prejudice. We grant the motion, vacate the trial

court’s judgment without regard to the merits, and dismiss the case with prejudice.

See TEX. R. APP. P. 42.1(a)(2)(A), 43.2(e).



                                                 /Robbie Partida-Kipness/
                                                 ROBBIE PARTIDA-KIPNESS
                                                 JUSTICE
191173F.P05
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BRAUM'S, INC., Appellant                     On Appeal from the 101st Judicial
                                             District Court, Dallas County, Texas
No. 05-19-01173-CV          V.               Trial Court Cause No. DC-14-06458.
                                             Opinion delivered by Justice Partida-
IRMA AGUILAR, Appellee                       Kipness, Justices Nowell and Evans
                                             participating.

      In accordance with this Court’s opinion of this date, we VACATE the trial
court’s June 24, 2019 final judgment without regard to the merits and DISMISS the
case with prejudice.

       As agreed by the parties, we ORDER that each party bear its own costs of
this appeal. The obligations of appellant Braum’s Inc., as principal, and Travelers
Casualty and Surety Company of America, as surety, on appellant’s supersedeas
bond are RELEASED.


Judgment entered this 5th day of March, 2020.




                                       –2–